I   .




                       NOV~ID~~P28, 1951


        Hon. J. W. Edgar
        Commissioner of Education
        Texas Education Agency
        Austin, Texas             Opinion-No. V-1356
                                 Re:   Authority of a munic-
                                       ipally controlled in-
                                       dependwnt-school dls-
                                       trlct to compensate
                                       the city or the city
                                       tax assessor-collector
                                       for assess-h-g and col-
                                       lecting the district's
        Dear Sir:,                     taxes.
                                           for an opinion of
                  We.rei"er,,to,,your.,request
        this office concerning-th-e,auth~itg of a municipally
        controlled'in6ependent'school.dlstrlctto compensate
        the city,~orthe,office .vfthecity assessor-collector
        for the;assesslng and collecting of school taxes for
        Its school ,distrlct,under the provisions of Articles
        2791 and~2792, V.C.S.
                 -~Thefollowlng~fants .are stated in your re-
        quest. -'TheMarshall Independent -SchoolDistrict is
        a munl.cfpally~controlle~ddistrict. Formany years
        the ~boungaries of the.MzsrshallIndependent School
        Distrlctwere~ldsntical withthe corp-oFate.limitsof
        the city ofMarshall, but several years ago the city
        of Marsball extended its city limits for school pur-
        poses onlg,~under,the-provIsIonsof,Article 2803, V.C.S.
        The city vf,Narshall,has.a city ,assessor-collectorof
        taxes whohas ,assessed and 'collectedtaxes each year
        for boththe city and-the .school~district. Due to
        the extens~ionof-the'city limits ~for school purposes
        only, the duties,lmposed.upon me city assessor-col-
        lector of'taxes have been tremendously-increased and
        for thisreason thw~3osrd,,of--teesof      the Xarshall
        Independent.School,Mstrict would;-,,if.,posslble,like
        to expend 'schoolfunds to assist the city of Marshall
        In the assessment ,and'collectlonof school taxes.
                                                         -       .




Ron. J. W. Edgar, page 2   (V-1356)


          On the basis of these facts, you submit
the following questlons:
          "1. Is Artlcle'27pl applicable to a
     municipally controlled independent school
     district such as the Marshall Independent
     School District?
         -2. Does the Board of Trustees of the
    Barshall Independent School District have
    the authority to contract with ~the city of
    Marshall under the provisions of Article
    2792?'
          In Attorney GeneraPs Opinion V-898 (1949)
this office had~ occasion to consider the status of
the Marshall Independent 'School Mstrict.   That opin-
ion held that a municipally contr~olledschool district
wNch extends its boundaries for school purposes only,
under the provisions of Article 2803, V.C.S., main-
tains its character as a city controlled school dis-
trict subject to the laws appertaining specifically
to municipally controlled school districts. Ba es v.         -
City af.Beawont, 190 S.W.28 835 (Tex. Mr. &--FX5;
error ref. w.0.m.).
          In 'a letter pplnion addressed to County
Attorney Carroll Ed Sullivant, Cooke County, dated
August 23, 1950, this ,officeadvised that Articles
2791 and 2792 have no application to munlclpally
controlled independent school districts; that Artl-
cles 2802 and 2803, V.C.S., speclflcally govern such
municipal districts with respect to Its assessor and
collector of taxes. See Att'y.Gen. Gp. 0-2687 (1940).
         Article 2802 grovldes inspart as follows:
          "In an independentschool district con-
     stituted of a city or town having a city as-
     sessor and collector of taxes, such assessor
     and collector of taxes shall assess and col--
     lsct the taxes for school purposes; provided,
     that ina city or town having an assessor and
     collector of taxes, the levy of taxes for
     school purposes shall be based upon the same
     assessment of property upon which the levy
     for other city~purposes is based. In such
     a city or town, the assessor and collector
     ..
,’




          Hon. J. W. Edgar, page 3, .(V-1356)


               of taxes shall receive no other compen-
               sation forkcollecting school taxbs than.
               the compensation paid him for assessing
               and collecting city taxes; . . ."
                   A~tle-le-9803   provides:
                    "    . The*pr&erty of the added ter-
               ritory*sf;allbear Its pro rata part of all
              ~sohaol~taxes;~but of no ,&her taxes. . . ,
              Theoff'lcsrs whose ~duty it is to assess and
               collect taxes within the city limits shall
               also assess and collect school taxes within
               the territory added for school purposes as
              herein provided."
                    These statutes specifically require that
          the school taxes of a city controlled school district,
          to which territory has been added for school purposes
          only, shall be assessed and collected by the city tax
          assessor-collector. They make no provision for com-
          pensation to that officer or to the city out of the
          school district's funds for the additional duties
          imposed thereunder.
                    Accordingly, we agree with you that the
          Board.aP Truetees~~ufthe Marshall Independent School
          District is'"nctauthorized uniler.Articles2791 and
          2792 to-contract with the city of Marshall for the
          paymentof,tbe, city or the office of the city tax
          assessor-collectorfor the assessing and collecting
          of the school taxes for the district. Nor do we find
          any other statute authorizing a municipally controlled
          school district to use its school funds for that pur-
          pose.
                                    SUMMARY

                    Articles 2791 and 2792, V.C.S., have
               no application to municipally controlled
               independent school districts. Articles
               2802 8nd 2803, V.C.S., impose the duty on
               th8 city tax assessor-collector to assess
               and collect the taxes of 8 city controlled
               school district, and the district may not
               use its school funds to compensate the city
Hon. J. W. Edgar, page 4   (V-1356)


     or the adsessor-collector for these
     services.
APPROVED:                       Yours very truly,
J. C. Davis, Jr.                  PRICE DANIEL
county Aff8i.m Division         Attorney General

Jesse P:Luton, Jr.
Reviewing Assistant             By&&-=-
Charles D. Mathews                Chester E. Ollison
First Assistant                            Assistant
CEO:mh